DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 8–12 and 18–20 are rejoined.  However, claim 13 remains withdrawn because the mounting mat system of claim 1 could be used in a different method from claim 13 (such as one that does not involve placing the substrates in a housing, or where the substrates are not placed next to each other so that all substrates’ flat side walls are placed next to a mounting mat, as required by the claim 13 method). 
Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12 recites:
12.  Pollution control element or chemical reactor according to claim 11, wherein
when z is the number of substrates in a row and the number of rows;
when x is the number of 3-side wrapped substrates;
and when y is the number of 2-side wrapped substrates;
x is equal to 2 times z and y is equal to (z – 2) multiplied with z or
when u is the number of substrates in a row, 
when v is the number of rows,
when x is the number of 3-side wrapped substrates
when y is the number of 2-side wrapped substrates
than x is equal to u + v and y is equal to u*v – x.  Emphasis added.
  
The highlighted limitation should read:  “then
Appropriate action is required
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 7 and 17 recite:
2.  The mounting system according to claim 1, wherein the mounting mat is a non-woven mounting mat comprising inorganic fibers.  Emphasis added.

6.  The mounting mat according to claim 2, wherein the mounting mat covers the entire three flat side faces that enclose an edge up to an adjacent edge of the substrate.  Emphasis added.

7.  The mounting mat system according to claim 6, wherein the mounting mat extends over the adjacent edge of the substrate.  Emphasis added.
		
17.  The mounting mat system according to claim 1, wherein the mounting mat covers the entire three flat side faces that enclose an edge up to an adjacent edge of the substrate.  Emphasis added.
		
The terms “the mounting mat” and “the substrate” lack antecedent basis.  Claim 1 (from which claims 2, 6, 7 and 17 depend) discloses “a mounting mat for each of the 
2.  The mounting system according to claim 1, wherein each mounting mat is a non-woven mounting mat comprising inorganic fibers.  

6.  The mounting mat according to claim 2, wherein each mounting mat covers the entire three flat side faces that enclose an edge up to an adjacent edge of the corresponding substrate.

7.  The mounting mat system according to claim 6, wherein each mounting mat extends over the adjacent edge of the corresponding substrate.  
	
17.  The mounting mat system according to claim 1, wherein each mounting mat covers the entire three flat side faces that enclose an edge up to an adjacent edge of the corresponding substrate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6–12 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al., US 4,324,701 (“Honda”).  Claims 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Liu et al., US 2009/0000260 (“Liu”).  
Claim 1 discloses a mounting mat system for a pollution control element or chemical reactor.  The system comprises at least four substrates.  Each substrate comprising a front face, a rear face and at least three flat side faces extending between the front and rear faces.  The system further comprises a mounting mat for each of the four substrates.  Each mounting mat is shaped to cover at least partially three of the flat side faces and at least partially two edges enclosed by two respective flat side faces of the corresponding substrate.  Only one mounting mat is positioned between any two substrates.  The figures below are representative:

    PNG
    media_image1.png
    1001
    1456
    media_image1.png
    Greyscale

Honda discloses a catalyst assembly comprising nine catalysts units 1 (i.e., substrates).  Honda Fig. 3, col. 2, ll. 14–38. Each catalyst unit 1 comprises a front face (upstream face), a rear face (downstream face) and four flat side faces extending between the front and rear faces.  Id. at Figs. 3, 6.  The side faces are covered by heat-resistant packings 2, 7, 8 (i.e., mounting mats).  Id. at col. 2, ll. 14–38.    

    PNG
    media_image2.png
    1059
    1266
    media_image2.png
    Greyscale

Honda differs from claim 1 because, two packings 2, 8 are used to cover three of the flat side faces of each catalyst unit 1, rather than a single mounting mat as required by the claim.  Honda Fig. 3, col. 2, ll. 14–38
However, Honda teaches that the packings can be molded to a variety of shapes in accordance with the invention.  Honda, col. 2, ll. 62–64.  The configuration of the Id. at col. 3, ll. 7–25.  Additionally, the use of a one piece construction instead of a construction comprising multiple parts would be an obvious engineering choice when doing so would not change the operation of the prior art.  MPEP 2144.04(V)(B).  As such, it would have been obvious to modify the packings so that they comprise a single, three-sided packing rather than two packings 2, 8 for covering the three sides because doing so would not alter the operation of Honda’s device.  Rather, this integrated construction would retain the function of Honda’s system because by integrating packings 2 and 8, the device would device would maintain a construction that prevents the catalyst units 1 from slipping out of place during transportation and installation.  

    PNG
    media_image3.png
    1080
    1675
    media_image3.png
    Greyscale

Regarding claim 2, Honda teaches the limitations of the claim:
“The mounting system according to claim 1, wherein each mounting mat is a non-woven mounting mat comprising inorganic fibers (as the packing 2 can be made of Kaowool, which is a non-woven material comprising ceramic fibers, col. 2, ll. 14–21)1.”
Claims 3 and 14 require that for the system of claims 1 and 2, the substrate is a ceramic substrate.  While Honda teaches that each catalyst 1 is a honeycomb catalyst used to treat gases (Honda col. 1, ll. 9–16), the reference does not teach the material used to construct the catalyst 1.  However, it would have been obvious to manufacture the catalysts 1 from a ceramic material because Liu teaches that ceramic is a commonly used material for constructing honeycomb catalyst substrates used to treat gas.  Liu [0003]; MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a skilled artisan).
Regarding claim 4, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 1, wherein each substrate comprises four flat side faces that extend between the front and the rear face (the four sides of each catalyst 1, Honda Fig. 3) and wherein the substrate comprises a squared cross-section (as each catalyst unit 1 comprises a squared cross-section, id.).” 
Claim 5 is cancelled.
Regarding claim 6, Honda teaches the limitations of the claim:
“The mounting mat according to claim 1, wherein each mounting mat covers the entire three flat side faces that enclose an edge up to an adjacent edge of the corresponding
Regarding claim 7, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 6, wherein each mounting mat extends over the adjacent edge of the corresponding substrate (as seen in the annotated version of Fig. 3 above).”
Regarding claim 8, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor comprising at least four substrates as well as a mounting mat according to claim 1 for each substrate (packaged catalyst assembly, Honda Fig. 6, col. 2, ll. 55–61).”
Regarding claim 9, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 8, wherein the four substrates are arranged in two rows of two substrates (as the packaged catalyst assembly comprises three rows of three catalyst units 1, and therefore the assembly has two rows that comprise two units 1, as seen in Honda Fig. 6).”
Regarding claim 10, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 8, wherein the pollution control element comprises nine substrates arranged in three rows of three substrates (as the packaged catalyst assembly comprises nine catalyst units 1, arranged in three rows of three substrates, as seen in Honda Fig. 6).”
Regarding claim 11, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 8, wherein the number of substrates in a row is identical to the number of rows (as the packaged catalyst assembly comprises three rows each comprising three catalyst units 1, as seen in Honda Fig. 6).”
Regarding claim 12, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 11, wherein
when z is the number of substrates in a row and the number of rows;
when x is the number of 3-side wrapped substrates;
and when y is the number of 2-side wrapped substrates;
x is equal to 2 times z and y is equal to (z – 2) multiplied with z (it would have been obvious for Honda’s assembly to comprise two rows each having two catalyst units 1 because this would merely involve scaling down the size of the device; when Honda is modified as described in the rejection of claim 1 Honda’s catalyst assembly would have the same structure as Fig. 1 of instant disclosure which has the mathematical relationship described in claim 12) or
when u is the number of substrates in a row, 
when v is the number of rows,
when x is the number of 3-side wrapped substrates
when y is the number of 2-side wrapped substrates
then x is equal to u + v and y is equal to u*v – x.”
Claim 13 is withdrawn.
Regarding claim 15, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 14, wherein each substrate comprises four flat side faces that extend between the front and the rear face (the four sides of each catalyst 1, Honda Fig. 3) and wherein the substrate comprises a squared cross-section (as each catalyst unit 1 comprises a squared cross-section, id.).” 
Claim 16 
Regarding claim 17, Honda teaches the limitations of the claim:
“The mounting mat system according to claim 1, wherein each mounting mat covers the entire three flat side faces that enclose an edge up to an adjacent edge of the corresponding substrate (as seen in the annotated version of Fig. 3 above).”
Regarding claim 18, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 9, wherein the pollution control element comprises nine substrates arranged in three rows of three substrates (as the packaged catalyst assembly comprises nine catalyst units 1, arranged in three rows of three substrates, as seen in Honda Fig. 6).”
Regarding claim 19, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 9, wherein the number of substrates in a row is identical to the number of rows (as the packaged catalyst assembly comprises three rows each comprising three catalyst units 1, as seen in Honda Fig. 6).”
Regarding claim 20, Honda teaches the limitations of the claim:
“Pollution control element or chemical reactor according to claim 10, wherein the number of substrates in a row is identical to the number of rows (as the packaged catalyst assembly comprises three rows each comprising three catalyst units 1, as seen in Honda Fig. 6).”
Response to Arguments
Prior Art Rejections
The Applicant argues that claim 1 is patentable over the Honda reference in light of the amendments.  Applicant Rem. dated Nov. 18, 2020 (“Applicant Rem.”) 6.  Id.  Therefore, the Examiner maintains that the claims are unpatentable for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Anahara et al., US 5,454,845 (“Anahara”) at col. 6, ll. 48–50 (“Kaowool…which is a non-woven fabric made of ceramic fibers”).